


Exhibit 10.6

 

AGA Medical Holdings, Inc.

2008 Equity Incentive Plan

 

Stock Option Award Agreement

 

THIS AWARD AGREEMENT, effective the Grant Date specified below, represents the
grant of [a nonqualified/an incentive] stock option (“Option”) by AGA Medical
Holdings, Inc. (the “Company”), to the Participant named below, pursuant to the
provisions of the AGA Medical Holdings, Inc. 2008 Equity Incentive Plan (the
“Plan”).  Capitalized terms herein shall have the definitions as set forth in
the Plan.

 

The Plan provides a complete description of the terms and conditions governing
this Option. If there is any inconsistency between the terms of this Award
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Award Agreement. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. The parties hereto agree as follows:

 

1.             Grant of Option.

 

a.                                       Grant Information. The individual named
below has been selected to be a Participant in the Plan and receive [a
nonqualified/an incentive] stock option grant, as specified below:

 

Participant:

[·]

 

 

Grant Date:

[·]

 

 

Final Exercise Date:

[·]

 

 

Number of Shares Covered by this Option:

[·]

 

 

Option Price:

$[·]

 

b.                                      Grant of Option. The Company hereby
grants to the Participant an Option to purchase the number of Shares set forth
above, at the stated Option Price, which is not less than the Fair Market Value
of a Share on the Grant Date, in the manner and subject to the terms and
conditions of the Plan and this Award Agreement.

 

c.                                       Option Term. This Option will begin as
of the Grant Date detailed above and shall expire on the Final Exercise Date
detailed above (“Option Term”), unless sooner terminated in accordance with the
terms of this Award Agreement. If this Option is designated as an ISO, this
Option shall be subject to any applicable limitations on its term as imposed
under the Plan or the Code and any applicable regulations.

 

1

--------------------------------------------------------------------------------


 

d.                                      Vesting Period. This Option does not
provide Participant with any rights or interests therein until it vests and
becomes exercisable in accordance with the following schedules, provided
Participant’s Employment with the Company, its Affiliates, and/or its
Subsidiaries continues through the applicable date(s):

 

Portion of Option Vested and Exercisable:

 

As to [·] Option shares on and after [·];

As to an additional [·] Option shares on and after [·]; and

As to an additional [·] Option shares on and after [·]; and

As to an additional [·] Option shares on and after [·].

 

The Option may become exercisable earlier if so determined by the Committee in
its sole discretion or in the circumstances described in Section 14 of the Plan,
where applicable. For the avoidance of doubt, however, the occurrence of any
public offering of the Company shall not result in an acceleration of the
exercisability of this Option except as the Committee may otherwise determine in
its sole discretion.

 

Notwithstanding the foregoing, upon termination of the Participant’s Employment,
any portion of this Option that is not then exercisable shall immediately expire
and the remainder of this Option, if any, will remain exercisable for three
months; provided that any portion of this Option shall immediately expire and no
portion thereof shall remain exercisable in the event the termination of the
Participant’s Employment resulted from Cause; provided that any portion of this
Option held by the Participant immediately prior to the Participant’s death, to
the extent not exercised or not then exercisable, will become and/or remain
exercisable for one year following the Participant’s death; further provided,
that the entire portion of this Option held by the Participant immediately prior
to the termination of the Participant’s Employment due to Disability, to the
extent not exercised, will become and/or remain exercisable for three years
following the Participant’s termination of Employment due to Disability; further
provided, that in no event shall any portion of this Option be exercisable after
the Final Exercise Date.

 

2.             Exercise. This Option shall be exercisable when and to the extent
vested in accordance with Section 1. Each election to exercise this Option shall
be in writing, signed by the Participant or the Participant’s executor or
administrator or the person or persons to whom this Option is transferred by
will or the applicable laws of descent and distribution (collectively, the
“Option Holder”), and received by the Company at its principal office,
accompanied by this certificate and payment in full as provided in the Plan.
Each election to exercise this Option shall also be subject to the applicable
provisions of the Company’s Securities Trading Policy as amended from time to
time.  Subject to the further terms and conditions provided in the Plan, the
Option Price may be paid as follows: (a) by delivery of cash or check acceptable
to the Committee; (b) in Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased; provided that such Shares
have been held by the Participant for no less than six months (or such other
period as established from time to time by the Committee); (c) partly in cash
and partly in such Shares; (d) if there is a public market for the Shares at
such time, through delivery of irrevocable instructions to a broker to sell
Shares obtained upon the exercise of the Option and to deliver promptly to the
Company an amount out of proceeds of such sale equal to the aggregate Option
Price for the Shares being purchased; or (e) through net settlement in Shares.
In the event this Option is exercised by an Option Holder other than the
Participant, the Company will be under no obligation to deliver Shares hereunder
unless and until it is satisfied as to the authority of the Option Holder to
exercise this Option.

 

3.             Notice of Disposition. The person exercising this Option shall
notify the Company when making any disposition of the Shares acquired upon
exercise of this Option, whether by sale, gift, or otherwise.

 

4.             Restrictions on Transfer of Shares. If at the time this Option is
exercised the Company or any of its stockholders is a party to any agreement
restricting the transfer of any outstanding Shares, the Committee may provide
that this Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then effect, the agreement or agreements specified by
the Committee).

 

5.             Nontransferability. This Option may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, except as provided in the Plan. No
assignment or transfer of the Option, whether voluntary or involuntary, by
operation of law or otherwise, except by will or the laws of descent and
distribution or as otherwise required by applicable law, shall vest in the
assignee or transferee any interest whatsoever.

 

2

--------------------------------------------------------------------------------


 

6.             Administration. This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant. Any
inconsistency between the Agreement and the Plan shall be resolved in favor of
the Plan.

 

7.             Tax Consequences. Set forth below is a brief summary of certain
United States federal tax consequences of exercise of the Option and disposition
of the Shares under the laws in effect as of the Grant Date for informational
purposes only. This summary does not address specific state, local, or foreign
tax consequences that may be applicable to Participant. Participant is
responsible for consulting a tax adviser as to the applicable tax laws of the
jurisdiction(s) in which Participant resides or may be subject to tax before
exercising the Option or disposing of the Shares.  This summary does not
constitute tax or legal advice.  Participant understands that this summary is
necessarily incomplete, and the tax laws and regulations are subject to change.

 

a.                                       Exercise of ISO. If the Option
qualifies as an ISO, there will be no regular federal income tax liability upon
the exercise of the Option, although the excess, if any, of the Fair Market
Value of the Shares on the date of exercise over the Option Price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject Participant to the alternative minimum tax in the year of
exercise.

 

b.                                      Exercise of Nonqualified Stock Option.
If the Option does not qualify as an ISO, there may be a regular federal income
tax liability upon the exercise of the Option. Participant will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Option Price. If Participant is an employee or former employee
of the Company, the Company will be required to withhold from Participant’s
compensation or collect from Participant and pay to the applicable taxing
authorities an amount equal to a percentage of this compensation income at the
time of exercise.

 

c.                                       Disposition of Shares. In the case of a
Nonqualified Stock Option, if the Shares are held for more than one year after
the date of exercise, any gain realized on disposition of the Shares will be
treated as long-term capital gain for federal income tax purposes. In the case
of an ISO, if Shares transferred pursuant to the Option are held for more than
one year after the date of exercise and are disposed of more than two years
after the Grant Date, any gain realized on disposition of the Shares will also
be treated as long-term capital gain for federal income tax purposes. If Shares
purchased under an ISO are disposed of before the end of either of the two
holding periods, Participant will recognize ordinary income at the time of the
disposition in an amount equal to the excess of: (i) the Fair Market Value of
the Shares on the exercise date, over (ii) the lower of the Option Price and the
sale price. Any additional gain recognized upon the disqualifying disposition
will be capital gain, which will be long-term if the Shares have been held for
more than one year following the exercise date of the Option.

 

d.                                      Notice of Disqualifying Disposition of
ISO Shares. If the Option granted to the Participant herein is an ISO, and if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to the ISO on or before the later of: (i) the date two years after the Grant
Date, or (ii) the date one year after the date of exercise, Participant shall
immediately notify the Company in writing of such disposition. Participant
agrees that Participant may be subject to income tax withholding by the Company
on the compensation income recognized by Participant from the early disposition
by payment in cash or out of current earnings paid to Participant.

 

8.             Miscellaneous.

 

a.                                       This Award Agreement does not confer
upon the Participant any right to continuation of Employment by the Company, nor
shall this Award Agreement interfere in any way with the Company’s right to
terminate the Participant’s Employment at any time.

 

b.                                      The Participant shall have no rights as
a stockholder of the Company with respect to the Shares subject to this Award
Agreement until such time as the purchase price has been paid, and the Shares
have been issued and delivered to the Participant.

 

3

--------------------------------------------------------------------------------


 

c.                                       With the approval of the Board, the
Committee may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Award Agreement.

 

d.                                      The Company shall have the authority to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes (including
Participant’s FICA obligation) required by law to be withheld with respect to
any provision of this Agreement.

 

e.                                       This Award Agreement shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

f.                                         To the extent not preempted by
federal law, this Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Minnesota.

 

g.                                      All obligations of the Company under the
Plan and this Award Agreement, with respect to the Option, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.

 

h.                                      The provisions of this Award Agreement
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

i.                                          In the event there is any change in
the Company’s Shares through the declaration of stock dividends or through
recapitalization resulting in stock split-ups or through merger, consolidation,
exchange of Shares, or otherwise, the number and class of Shares subject to this
Option, as well as the Option Price, may be equitably adjusted by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights.

 

j.                                          By accepting this Option or other
benefit under the Plan, the Participant and each person claiming under or
through the Participant shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board, or the Committee.

 

k.                                       The Participant, every person claiming
under or through the Participant, and the Company hereby waive to the fullest
extent permitted by applicable law any right to a trial by jury with respect to
any litigation directly or indirectly arising out of, under, or in connection
with, the Plan or this Award Agreement issued pursuant to the Plan.

 

l.                                          If the Participant does not sign and
return this Award Agreement to AGA Medical Corporation, Attn:  Legal Department,
5050 Nathan Lane North, Plymouth, MN 55442 within 30 days of the Grant Date set
forth in Section 1a, then this Agreement and the Option it conveys shall be
forfeited, null and void.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of date(s) indicated below.

 

 

AGA Medical Holdings, Inc.

 

 

 

 

Dated:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

Participant

 

4

--------------------------------------------------------------------------------
